Case: 2:18-cv-01565-EAS-EPD Doc #: 71 Filed: 02/02/21 Page: 1 of 3 PAGEID #: 740




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

 JEFFREY MANN, et al.
                                                    Case No. 18-cv-1565
                        Plaintiffs,
        v.                                          Judge Sargus Magistrate

 OHIO DEPARTMENT OF                                 Judge Deavers
 REHABILITATION AND CORRECTION,
 et al.

                        Defendants.

                NOTICE OF STIPULATED DISMISSAL OF ALL CLAIMS

       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(ii), all Parties stipulate to the

dismissal of all claims brought by Plaintiffs Jeffrey D. Mann, John T. Bragg, and Eric Pastrano,

without costs and fees to any party, and with each party to bear its own litigation expenses, fees,

and costs.

Dated: February 2, 2021




                                                1
Case: 2:18-cv-01565-EAS-EPD Doc #: 71 Filed: 02/02/21 Page: 2 of 3 PAGEID #: 741




Respectfully submitted,

 /s/ David J. Carey                     DAVE YOST (0056290)
 David J. Carey (0088787)               Ohio Attorney General
 ACLU of Ohio Foundation
 1108 City Park Avenue, Ste. 203        By: /s/ Mindy Worly (by consent)
 Columbus, OH 43206                     Mindy Worly (0037395)
 Phone: (614) 586-1972                  Principal Assistant Attorney General
 Fax: (614) 586-1974                    Criminal Justice Section, Corrections Unit
 dcarey@acluohio.org                    150 East Gay Street, 16th Floor
                                        Columbus, Ohio 43215
 Counsel for Plaintiffs                 Phone: (614) 728-0161
                                        Fax: (866) 474-4985
                                        Mindy.Worly@OhioAttorneyGeneral.gov

                                        Thomas Madden (0077069)
                                        Senior Assistant Attorney General
                                        Corrections Litigation Unit Coordinator
                                        Criminal Justice Section
                                        150 East Gay Street, 16th Floor
                                        Columbus, Ohio 43215
                                        Phone: (614) 644-7233
                                        Fax: (866) 239-5489
                                        Thomas.Madden@OhioAttorneyGeneral.gov

                                        Attorneys for Defendants




                                       2
Case: 2:18-cv-01565-EAS-EPD Doc #: 71 Filed: 02/02/21 Page: 3 of 3 PAGEID #: 742




                               CERTIFICATE OF SERVICE



       I hereby certify that on this February 2, 2021, I filed the foregoing electronically through

the Court’s CM/ECF system. Parties may access this filing through the Court’s system.

                                                             /s/ David J. Carey
                                                             David J. Carey




                                                3
